NOT DESIGNATED FOR PUBLICATION

                                              No. 121,787

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                  MUHAMMAD ISMAEL WALIALLAH,
                                         Appellant,

                                                    v.

                                           STATE OF KANAS,
                                              Appellee.


                                    MEMORANDUM OPINION

        Appeal from Sedgwick District Court; JOHN J. KISNER JR., judge. Opinion filed February 12,
2021. Affirmed.


        Wendie C. Miller, of Kenneth B. Miller, Atty at Law, of Wichita, for appellant.


        Julie A. Koon, assistant district attorney, Marc Bennett, district attorney, and Derek Schmidt,
attorney general, for appellee.


Before BRUNS, P.J., GREEN and ATCHESON, JJ.


        PER CURIAM: Muhammad Ismael Waliallah appeals the Sedgwick County District
Court's denial of his request for habeas corpus relief under K.S.A. 60-1507 following an
evidentiary hearing. On appeal, Waliallah contends that the district court erred in denying
his K.S.A. 60-1507 motion. Although he presents several arguments in support his
position, we find none of them to be persuasive based on our review of the record in light
of Kansas law. Thus, for the reasons set forth in this opinion, we affirm the district court's
decision denying Waliallah's request for habeas corpus relief.



                                                     1
                                           FACTS

          In November and early December 2012, Waliallah committed a series of robberies
of several businesses in Wichita. The State originally charged Waliallah with one count
of robbery and nine counts of aggravated robbery. Joseph Behzadi was appointed to
represent Waliallah and was successful in negotiating a plea agreement with the State
prior to trial.


          Under the terms of the written plea agreement—which was signed by Waliallah
and both counsel—the State agreed to reduce the nine aggravated robbery charges to nine
counts of robbery. In exchange, Waliallah agreed to plead guilty to a total of 10 counts of
robbery. Both parties acknowledged in writing that Waliallah's anticipated criminal
history score was A and agreed to recommend a controlling sentence of 192 months in
prison.


          In addition, Waliallah and Behzadi signed an "Acknowledgment of Rights and
Entry of Plea" form in which Waliallah stated that he knew that the actual sentence to be
imposed would be "a matter within the control of the Judge" and that "the Court may
impose . . . any and all of the maximum penalties and maximum fines." The form also set
out the sentencing range, potential fines, and term of postrelease supervision for each of
the 10 counts to which Waliallah agreed to plea guilty.


          On the same day that Waliallah executed the plea documents, he waived his right
to a preliminary hearing and formal reading of the complaint. The case then proceeded to
a plea hearing. The State presented the plea documents to the district court and stated the
terms of the agreement on the record. In turn, Behzadi affirmed that the State's recitation
of the terms of the agreement was correct. After inquiring into Waliallah's understanding
of the plea agreement and the legal rights he would be waiving, the district court found
factual bases to support each of the counts. The district court also found that Waliallah

                                              2
had entered into the decision to plead to the amended counts—and to waive his rights—
knowingly and voluntarily. At the end of the plea hearing, the district court accepted
Waliallah's pleas and found him guilty on all 10 counts of robbery.


       At the sentencing hearing, the parties agreed that Waliallah's prior convictions
placed him in the criminal history category A. The district court then heard from
representatives of the victims of Waliallah's crimes and Behzadi presented an argument
in mitigation. Ultimately, the district court sentenced Waliallah to 136 months—the
highest penalty in the applicable sentencing gridbox—on one count of robbery as the
base offense. It then sentenced him to 34 months on the remaining nine counts and ran
each consecutively. Nevertheless, the district court capped the total term of imprisonment
at 272 months—which was double the base offense. Later, the court also imposed
restitution.


       Waliallah appealed his sentences to this court. A panel of this court dismissed in
part the appeal for lack of appellate jurisdiction and affirmed in part the district court. In
doing so, the panel found that the district court was not bound by the terms of the plea
agreement and that it could not review Waliallah's sentences because they were within
the presumptive sentence range for the crimes of robbery. State v. Waliallah, No.
111,214, 2014 WL 7566927 (Kan. App. 2014) (unpublished opinion). On September 24,
2015, the Kansas Supreme Court denied Waliallah's petition for review and a mandate
was issued.


       Within one year of the filing of the mandate, Waliallah filed a motion seeking
habeas corpus relief under K.S.A. 60-1507. Material to this appeal, he alleged that his
pleas were not knowingly and voluntarily entered because the district court had misstated
the law regarding the maximum sentence he could receive. In passing, Waliallah also
alleged malicious prosecution and ineffective assistance of counsel.


                                               3
       The district court appointed Roger Falk to represent Waliallah during the K.S.A.
60-1507 proceedings. Nonetheless, Waliallah filed a pro se memorandum in support of
his habeas corpus motion in which he argued that the district court's failure to advise him
on the record of the maximum sentence he could receive violated his due process rights.
Waliallah also briefly claimed that Behzadi had misled him as to the maximum penalty
he faced.


       On June 11, 2018, the district court held an evidentiary hearing on Waliallah's
K.S.A. 60-1507 motion. At the hearing, Waliallah testified on his own behalf and called
Behzadi as a witness. Although Behzadi could not recall specifics from a case he handled
six years earlier, he provided a picture of his representation that was substantially
different than Waliallah's portrayal.


       Behzadi testified regarding his general practice when representing a criminal
defendant. In doing so, he emphatically asserted that he would never ask a client to sign
an Acknowledgment of Rights and Entry of Plea form without first reading it to the client
or asking the client to read it. Behzadi also testified that his standard practice was to
review the form and the accompanying plea agreement with his clients before asking
them to sign. Behzadi further testified that he would never sign an Acknowledgment of
Rights form without reviewing it with his client.


       Behzadi's testimony directly contradicted Waliallah's assertion that his attorney
had provided the Acknowledgment of Rights form to him just before the plea hearing
began and simply told him to sign it. According to Waliallah, his attorney discussed the
plea agreement with him at the jail a couple of weeks before the hearing. Although he
signed the plea agreement, Waliallah indicated that he did not date it at that time. He
further claimed that no one informed him of the maximum sentence on the original
charges or on the amended charges. Waliallah claimed that he would not have accepted
the plea if he had known the actual potential consequences.

                                               4
       Waliallah also claimed that no one explained to him the differences between
concurrent and consecutive sentences, nor did anyone explain to him what constituted the
base offense. Yet Waliallah admitted that Behzadi had discussed the charges filed against
him in their first meeting and that he understood that the plea agreement involved running
some of the sentences concurrently and some consecutively. However, Waliallah asserted
that he did not attach importance to this information because he relied on the 192-month
number. Furthermore, Waliallah claimed that Behzadi never showed him the sentencing
grid or explained to him how it worked.


       On the other hand, Behzadi testified that he never relied on the State's assessment
of the maximum penalty that one of his client's faced. Instead, he would look at the
sentencing guidelines and perform his own calculations. Behzadi also testified that it was
his practice when presenting a plea offer to one of his clients to inform the client of the
potential consequences of the original charges in comparison to the potential
consequences of the plea offer. This would include discussing the maximum penalties for
the offenses. In addition, it would include explaining the differences between consecutive
and concurrent sentences where a complaint listed multiple charges. Based on the
information provided in the acknowledgment, Behzadi believed that he would have
informed Waliallah that the district court could impose a maximum sentence of up to 272
months in prison unless an upward departure was imposed.


       Following the presentation of the testimony and the introduction of five exhibits
into evidence, the district court took judicial notice of the underlying criminal case. The
district court then stated that it found Waliallah's testimony about the advice provided by
Behzadi to be dubious. Although the district court recognized that Behzadi had very little
recall about his representation of Waliallah six years earlier, it found that Behzadi's
description of his standard practices demonstrated legal competency and defied
Waliallah's description of the events that surrounded the entry of his pleas. The district
court also relied on Waliallah's failure to object or question anything during the plea

                                              5
colloquy. As a result, the district court found that Waliallah failed to carry his burden to
demonstrate a justifiable basis to withdraw his plea. The district court concluded that
Waliallah failed to establish deficient representation under the Edgar factors and that he
knowingly and voluntarily entered his pleas. After the district court denied his pro se
motion to reconsider, Waliallah filed this appeal.


                                         ANALYSIS

       A prisoner in state custody may file a collateral challenge of a conviction or
sentence on constitutional grounds under K.S.A. 60-1507(a). When, as here, the district
court grants the movant an evidentiary hearing on his or her claims, we apply a mixed
standard of review. We review the district court's factual findings for substantial
competent evidence in support. In doing so, we give great deference to the district court's
findings and are not to reweigh the evidence, make credibility determinations, or resolve
conflicting evidence. Once the underlying facts are established, we conduct a plenary
review of the district court's legal conclusions. White v. State, 308 Kan. 491, 504, 421
P.3d 718 (2018).


       Here, the district court expressed some difficulty in its characterization of the
action as a habeas corpus proceeding under K.S.A. 60-1507 or as a plea-withdrawal
proceeding under K.S.A. 22-3210. Analytically, there is no distinction. The Due Process
Clause of the Fourteenth Amendment to the United States Constitution requires pleas to
be entered knowingly and voluntarily. Brady v. United States, 397 U.S. 742, 755-56, 90
S. Ct. 1463, 25 L. Ed. 2d 747 (1970). In addition, Waliallah alleges ineffective assistance
of defense counsel, which is also a constitutional issue. See Miller v. State, 298 Kan. 921,
929, 318 P.3d 155 (2014).




                                              6
       K.S.A. 2019 Supp. 22-3210 provides the framework for analyzing a plea. See
State v. Hill, 311 Kan. 872, 876, 467 P.3d 473 (2020) (characterizing motion challenging
due process of plea entry as request to withdraw pleas); State v. Kelly, 291 Kan. 563, 566,
244 P.3d 639 (2010) (construing pro se motion under K.S.A. 60-1507 as a motion to
withdraw plea under K.S.A. 22-3210). "To correct manifest injustice the court after
sentence may set aside the judgment of conviction and permit the defendant to withdraw
the plea." K.S.A. 2019 Supp. 22-3210(d)(2). The Kansas Supreme Court has defined
manifest injustice within this context to mean something "obviously unfair" or "shocking
to the conscience." White, 308 Kan. at 496.


       The defendant bears the burden of establishing that a manifest injustice warrants
withdrawal of his or her plea, and an appellate court reviews the district court's decision
for an abuse of discretion. See State v. Johnson, 307 Kan. 436, 443, 410 P.3d 913 (2018)
(citing State v. Edgar, 281 Kan. 30, 38, 127 P.3d 986 [2006]). A district court abuses its
discretion when its decision is arbitrary, fanciful or unreasonable or when the court bases
its decision on an erroneous application of the facts or law. Johnson, 307 Kan. at 443. In
the present case, we find no abuse of discretion.


       A district court considering a request to withdraw a plea generally examines three
factors: (1) the quality of representation; (2) the circumstances surrounding the plea that
suggest the defendant might have been misled, coerced, mistreated, or unfairly taken
advantage of; and (3) whether the plea was fairly and understandingly made. State v.
Aguilar, 290 Kan. 506, 511, 231 P.3d 563 (2010); Edgar, 281 Kan. at 36. These factors—
commonly referred to as the Edgar factors—are designed to direct the inquiry. However,
any factor bearing on the defendant's knowledge and voluntariness of his or her plea
should be considered by the court. See State v. Bricker, 292 Kan. 239, 245, 252 P.3d 118
(2011).




                                              7
       On appeal, Waliallah contends that his pleas were not knowing and voluntary. He
argues that the district court violated his due process rights by failing to apprise him
adequately of the potential consequences of his pleas and because his defense counsel
provided ineffective assistance in failing to advise him of the potential consequences of
the originally charged offenses and the amended offenses. These are two distinct—but
interrelated—issues.


Preservation of Issue for Appeal

       As a preliminary matter, the State contends that Waliallah's challenge to the
sufficiency of the district court's recitation of the potential consequences of his pleas is
not properly before the court. A review of the record reveals that Waliallah raised the
claim that the district court failed to advise him of the potential penalties associated with
his plea in his motion. Likewise, his claim for ineffective assistance was incidentally
raised in his motion. In his pro se memorandum in support of his motion, Waliallah again
argued that the district court had violated his due process rights by failing to apprise him
of the maximum penalty.


       When asked by the district court to summarize Waliallah's claims at the
evidentiary hearing, his attorney stated the issue as whether the defendant made a
knowing and intelligent waiver of his rights when entering guilty pleas to 10 counts of
robbery. Specifically, his attorney said that "[t]he principal issue here is that the
defendant advises that he was never properly informed of what his potential sentence was
that he was looking at prior to entering his plea. And I think that's the crucial issue in the
case." The State restated the issue as trial counsel had "improperly informed the movant
regarding the maximum penalty that he faced by law with the sub-issue concerning
whether the plea was knowing and voluntary."




                                               8
       Even though the evidence and argument at the hearing focused on the ineffective
assistance of counsel claim, Waliallah did not affirmatively waive any other arguments.
In Kansas, waiver is generally defined as the voluntary and intentional relinquishment of
a known right and the expression of an intention not to insist on what the law affords.
Prather v. Colorado Oil & Gas Corp., 218 Kan. 111, 117, 542 P.2d 297 (1975). "Waiver
must be manifested in some unequivocal manner by some distinct act or by inaction
inconsistent with an intention to claim forfeiture of a right." Patrons Mut. Ins. Ass'n v.
Union Gas System, Inc., 250 Kan. 722, 725-26, 830 P.2d 35 (1992).


       Because K.S.A. 60-1507 has specific pleading requirements, a movant may waive
an argument by failing to raise it in his or her motion. See Kelly, 291 Kan. at 564-65;
Pabst v. State, 287 Kan. 1, 25, 192 P.3d 630 (2008). But no authority requires a movant
to present evidence in support of a claim at an evidentiary hearing when the movant
believes that the claim is established by the transcript and documents filed in his or her
criminal case. Under the circumstances presented, we conclude that Waliallah properly
raised the issue of due process in his motion for relief, and we will address the issue on
the merits.


Due Process Claim

       Before accepting a plea, the district court must affirmatively establish a knowing
and voluntary waiver of the constitutional rights extended to a criminal defendant. Boykin
v. Alabama, 395 U.S. 238, 242, 89 S. Ct. 1709, 23 L. Ed. 2d 274 (1969). K.S.A. 2019
Supp. 22-3210(a) encompasses the essential elements for entering a knowing and
voluntary plea. See State v. Beauclair, 281 Kan. 230, 237, 130 P.3d 40 (2006). In
particular, the statute provides:


               "(a) Before or during trial a plea of guilty or nolo contendere may be accepted
       when:


                                                   9
              (1) The defendant or counsel for the defendant enters such a plea in open court;
                  and
              (2) in felony cases the court has informed the defendant of the consequences of
                  the plea, including the specific sentencing guidelines level of any crime
                  committed on or after July 1, 1993, and of the maximum penalty provided by
                  law which may be imposed upon acceptance of such plea; and
              (3) in felony cases the court has addressed the defendant personally and
                  determined that the plea is made voluntarily with understanding of the nature
                  of the charge and the consequences of the plea; and
              (4) the court is satisfied that there is a factual basis for the plea." K.S.A. 2019
                  Supp. 22-3210(a).


       On appeal, Waliallah bases his argument on an alleged failure by the district court
to advise him at the plea hearing of the potential consequences of entering his pleas.
Contrary to Waliallah's assertions, the district court did not misstate the potential
consequences of Waliallah's pleas. Rather, the district court correctly noted that the
sentencing range for each of the robbery counts was 31 to 136 months. The court also
advised Waliallah that the sentences could be run consecutively.


       It is undisputed, however, that the district court did not specifically advise
Waliallah that his maximum penalty could be double the base offense for a total sentence
of 272 months in prison. But we do not find that this omission constitutes a misstatement
of the applicable penalty. Instead, the district court's recitation of the potential
consequences of Waliallah's pleas was incomplete.


       In Kansas, a district court has the duty to inform a criminal defendant of the direct
consequences of his or her plea before accepting that plea. "This includes situations
where the sentence could be significantly longer if various counts are run consecutively."
McGoldrick v. State, 33 Kan. App. 2d 466, 469, 104 P.3d 416 (2005). Still, a district
court's failure to comply strictly with the statutory requirements for accepting a plea does
not—in and of itself—demand withdrawal of a plea if the totality of the circumstances
                                                   10
demonstrate that the plea was otherwise knowingly and voluntarily made despite the
technical deficiency. Beauclair, 281 Kan. at 237. Here, there is other evidence in the
record that is sufficient to establish that Waliallah knowingly and voluntarily entered his
plea.


        Besides informing Waliallah of the sentencing range for each robbery offense, the
district court also asked questions to determine his understanding of consecutive and
concurrent sentences. In response to these questions, Waliallah stated that he understood.
At the hearing on the motion for habeas corpus relief, Waliallah claimed he
misunderstood the district court's questions and believed that a consecutive sentence
referred to the ordering of the sentences imposed in the present case in relation to
sentences previously imposed in other cases.


        Although the district court did not specify that the sentences for Waliallah's pleas
to robbery could be ordered to run consecutively, the record establishes that Waliallah
understood that this was a possibility. In particular, Waliallah testified that his trial
counsel, Behzadi, had explained the plea agreement. As a result, Waliallah understood
that the sentencing recommendation of 192 months was devised by requesting that the
district court run the sentences on some of the robbery counts consecutive to one another
while running the sentences on some of the other robbery counts concurrently.


        A review of the language of the plea documents signed by Waliallah and the
statements made by the district court at the plea hearing reveal that no reasonable person
would have believed that 192 months was the maximum sentence he could receive by
entering guilty pleas to 10 counts of robbery. Specifically, the plea agreement stated that
the 192-month sentence was a joint recommendation to the district court. Moreover, the
Acknowledgment of Rights and Entry of Plea stated Waliallah understood that "the court
may order that the sentence imposed for each offense be served concurrently (served at
the same time) or consecutively (served one after the other) but that "the total length of

                                               11
my sentence could not be more than twice the base sentence without an upward
departure."


       Also, at the plea hearing, the district court specifically asked Waliallah whether he
understood that the sentencing judge was not bound by the sentencing recommendations
within the plea agreement. Waliallah confirmed that he understood. Later in the plea
hearing, the district court further inquired as to whether Waliallah understood that he
would be unable to withdraw his plea solely because the district court failed to follow the
plea agreement.


       Because Waliallah understood the district court had the legal authority to run all
the sentences consecutively, he should have anticipated that he could potentially receive a
maximum sentence greater than 192 months in prison. Furthermore, because he
understood that the controlling sentence would be capped at double the base offense, he
should have anticipated that he could potentially be sentenced to 272 months. At the very
least, we find nothing in the transcript of the plea hearing to suggest that Waliallah did
not understand the favorable disposition he was obtaining by entering into the plea
agreement.


       We also note that Waliallah asked no questions of the district court at the plea
hearing. Likewise, he expressed no uncertainty or hesitation in acknowledging the plea
agreement. Although Waliallah now claims that he did not review the Acknowledgment
of Rights and Entry of Plea form with his attorney, his signature appears on the document
as well as the signature of trial counsel.


       By signing the Acknowledgment of Rights and Entry of Plea form, Waliallah
agreed in paragraph 17 that




                                             12
               "I have read this 'Defendant's Acknowledgment of Rights and Entry of Plea' or
       have had it read to me, and I fully understand its contents. I fully and completely
       understand the consequences of my plea(s), and I am entering my plea(s) in consideration
       of what I believe is my best welfare and in my own best interest." (Emphases added.)


       Although such language is not conclusive proof that a criminal defendant read the
document before signing it, this court has relied on such provisions when a criminal
defendant alleged that he did not understand the nature and consequences of his plea. See
Padilla-Hernandez v. State, No. 98,274, 2008 WL 4068047, at *2 (Kan. App. 2008)
(unpublished opinion). Additionally, Behzadi testified at the hearing on the motion for
habeas corpus relief that he would never sign such a document—and would never permit
one of his clients to sign such a document—unless the client had read the document or
had the document read to him or her before signing.


       Waliallah acknowledged by signing the plea documents that he understood the
sentencing ranges and potential fines for each of the 10 robbery charges. He also
acknowledged that he understood the meaning of "concurrently" and "consecutively," as
well as the fact that the total length of his sentence could not be more than twice his base
sentence. As a matter of simple arithmetic, Waliallah knew or should have known that the
maximum sentence he could serve—absent an upward departure—was 272 months in
prison. Likewise, Waliallah acknowledged by signing the plea documents that he knew
the district court was not bound by the terms of the plea agreement and could impose
"any and all of the maximum penalties and the maximum fines."


       Significantly, the district court found Behzadi's testimony at the hearing on the
motion for habeas corpus relief to be credible. On the other hand, the district court found
that Waliallah's testimony was not credible. It is not our role on appeal to make
credibility determinations or to reweigh the evidence. State v. DeAnda, 307 Kan. 500,
503, 411 P.3d 330 (2018). Thus, based on the totality of the circumstances, we find that


                                                   13
Waliallah voluntarily and knowingly entered his pleas to the amended charges of 10
counts of robbery.


Ineffective Assistance of Counsel Claim

       Waliallah also contends that his trial counsel was ineffective. A postsentence
motion to withdraw a plea based on ineffective assistance of counsel must meet the
constitutional standard set by Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct.
2052, 80 L. Ed. 2d 674 (1984). See State v. Kelly, 298 Kan. 965, 969, 318 P.3d 987
(2014). The standard has two parts. The first requires the defendant to establish that
counsel's performance was objectively unreasonable within the applicable circumstances.
The second requires the defendant to establish prejudice from counsel's deficient
representation. Kelly, 298 Kan. at 969 (citing Strickland).


       Again, Waliallah bears the burden of establishing ineffective assistance of counsel
to a preponderance of the evidence. Moll v. State, 41 Kan. App. 2d 677, 683, 204 P.3d
659 (2009). In establishing a deficiency in the legal representation, that burden of proof
requires a claimant to overcome a strong presumption that counsel's conduct fell within a
broad range of reasonable professional assistance. Kelly, 298 Kan. at 970. In evaluating
counsel's conduct, we must make every effort to eliminate the distorting effects of
hindsight by evaluating the conduct from counsel's perspective at the time. Crowther v.
State, 45 Kan. App. 2d 559, 564, 249 P.3d 1214 (2011).


       Defense counsel need not advise a client of all consequences arising from a plea
but does have an obligation to discuss with a criminal defendant the immediate
consequences of entering a plea. See State v. Moody, 282 Kan. 181, 194-95, 144 P.3d 612
(2006). At a minimum, these consequences include the maximum criminal exposure the
defendant can expect within circumstances within defense counsel's knowledge. See State
v. White, 289 Kan. 279, 287, 211 P.3d 805 (2009). Assuming a defendant's criminal

                                            14
history score is accurate and there is no motion for an upward sentencing departure,
defense counsel should be able to predict with reasonable accuracy what the maximum
prison term his or her client could receive.


       In preparing a criminal defendant to enter a plea that involves amended charges,
defense counsel's duty to inform his or her client of the potential consequences extends
beyond informing the client of the maximum potential prison term related to the pleaded-
to charges. It also includes informing the client of the maximum potential prison term
associated with the original charges. With this information, the client should be in a
position to make an informed decision about the risks of accepting the State's plea offer
and waiving his right to a jury trial. See State v. Shears, 260 Kan. 823, 830-31, 925 P.2d
1136 (1996).


       According to Waliallah, his attorney did not inform him of the potential
consequences if he accepted the State's plea offer. The difficulty with Waliallah's position
on appeal, however, is that the district court did not find his testimony credible. Even
though his attorney could not specifically state the advice he provided to Waliallah before
entering the plea, he was able to offer substantial testimony regarding his usual practices
when representing a criminal defendant. Under oath, the attorney vehemently denied that
he would have simply relied on the State's statement of Waliallah's potential prison time.
Instead, he testified that he would have made his own calculations.


       Waliallah's attorney also testified that it was his practice to review the potential
penalty for the original charges and any potential amended charges when the State makes
a plea offer. According to the attorney, he would use this information to discuss the
reduced charges being offered by the State with his client. He further testified that he
would have followed his general practices in representing Waliallah. Moreover, after
reviewing the acknowledgment form, Behzadi specifically testified that he believed he


                                               15
advised Waliallah that the district court could impose a maximum prison term of 272
months.


       While Behzadi's testimony was not conclusive, it is significant that the district
court found it to be credible and relied on it in making its decision. As a result, we find
that the attorney's testimony was sufficient for the district court to find that it is more
probably true than not true that Waliallah was advised of the consequences of the plea
agreement prior to pleading guilty to the 10 counts of robbery. Because the district court
found Waliallah's testimony not to be credible, we have no reason to substitute our
judgment for that of the district court.


       In light of the district court's findings—which are supported by the evidence
presented at the motion hearing—we conclude that Waliallah failed to establish that the
representation provided to him at the time he entered his pleas was legally deficient. In
addition, the testimony offered by Waliallah's attorney is supported by the plea
documents signed by Waliallah. Although Waliallah cites Earls v. State, No. 105,554,
2012 WL 686817, at *5 (Kan. App. 2012) (unpublished opinion), in support of his
argument, we find it distinguishable from the present case. Here, the attorney who
represented Waliallah testified that he would not have permitted his client to sign the plea
documents without reviewing them with him. As discussed above, the Acknowledgment
of Rights and Entry of Plea form provided Waliallah with adequate information to
determine the maximum possible sentence under the terms of the plea agreement.


       Because Waliallah has failed to carry his burden on the first part of the Strickland
test, it is unnecessary to evaluate the prejudice part of the test. Nevertheless, we noted
that Waliallah's claim that he would have rejected the State's plea offer if he had known
that he could face up to 272 months in prison is not objectively reasonable. As indicated
above, Waliallah knew that the district court was not bound by the recommendation in


                                              16
the plea agreement and there is nothing in the record to suggest that the State breached its
obligation regarding the recommended sentence.


                                       CONCLUSION

       In summary, for the reasons set forth above, we find that the district court did not
err in denying Waliallah's habeas corpus motion filed pursuant to K.S.A. 60-1507. For
the same reasons, we find that the district court did not err in denying his motion to
reconsider. Thus, we affirm the district court.


       Affirmed.




                                             17